             Case 4:20-cv-00289-WMR Document 1 Filed 12/14/20 Page 1 of 2

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
 TO: Mr. James N. Hatten, Clerk                                                    DATE: December 14, 2020
     United States District Court

 RE:     17-41677-bem                                                              Beaulieu Group, LLC, et al
         Bankruptcy Case No.                                                       Debtor(s)

         AND/OR                                                                    Engineered Floors, LLC
                                                                                   Plaintiff/Appellant
         18-4031-bem.
         Adversary Proceeding No.                                                  vs
                                                                                   BEAULIEU OF AMERICA, INC.,BEAULIEU
                                                                                   GROUP, LLC, PHOENIXCORPORATE
                                                                                   RECOVERY SERVICES,LLC f/k/a PMCM 2,
                                                                                   LLC in its capacity asthe liquidating trustee for
                                                                                   the Estates ofBeaulieu Group, LLC, et al.,
                                                                                   andLAKESHORE EQUIPMENT
                                                                                   COMPANYd/b/a LAKESHORE
                                                                                   LEARNINGMATERIALS
                                                                             Defendant/Appellee
                                            SUBMISSION                    SHEET
Submitted on:
☒      Notice of Appeal filed 12/11/2020- Doc. No. 144
       File date of Order being appealed from 12/02/2020 - Doc. No. Order (doc # 138), Judgment (doc
# 141)
☒      Appellant – Engineered Floors, LLC
       Appellee - BEAULIEU OF AMERICA, INC.,BEAULIEU GROUP, LLC, PHOENIXCORPORATE RECOVERY
SERVICES,LLC f/k/a PMCM 2, LLC in its capacity asthe liquidating trustee for the Estates ofBeaulieu Group, LLC, et al.,
andLAKESHORE EQUIPMENT COMPANYd/b/a LAKESHORE LEARNINGMATERIALS
☐       Motion for Leave to Appeal by Click here to enter text.
        from order/judgment entered Click here to enter a date.
☐       Motion for Withdrawal filed by Click here to enter text.
        ☐ w/obj.                                                 ☐ w/out obj.
☐   Proposed Findings of Fact/Conclusions of Law by Click here to enter text.
        ☐ w/obj.                                                 ☐ w/out obj.
☐   Report and Recommendations
        ☐ w/obj.                                                 ☐ w/out obj.
☐   Supplemental Record to USDC Case No. Click here to enter text.
☐   Other: Click here to enter text.

Contents of Record:
☐ Entire Record      ☐ Designated items of    ☐ Appellant(s)      ☐ Appellee
       Filing Fee Paid - ☒ Yes ☐ No
       In Forma Pauperis - ☐ GRANTED ☐ DENIED
       Click here to enter text.Volumes of Record
       Click here to enter text.Volumes of Transcript/Depositions
       Click here to enter text.Envelope(s)/Box(s) Exhibits

 If previous appeal filed, list:
          USDC Case Number: Click here to enter text.
          USDC Judge Assignment: Click here to enter text.
          Previous case numbers in related appeal cases:                                 Please return a "RECEIVED"
            Click here to enter text.                                               stamped copy showing Case Number
                                                                                                 and Judge Assignment
 FROM: M. Regina Thomas, Clerk of Court
F08 (submusdc.roa) (Rev. 10-2009) – mgs10.20.14
           Case 4:20-cv-00289-WMR Document 1 Filed 12/14/20 Page 2 of 2
            United States Bankruptcy Court          ______________________________
                                                               USDC Number/Judge
 By: ____/s/_______________________________
       Rhonda Gentry, Deputy Clerk




F08 (submusdc.roa) (Rev. 10-2009) – mgs10.20.14
